On Motion for Rehearing.
In his motion for rehearing, appellant complains that in the second paragraph of its opinion this court erroneously referred to the affidavit filed by appellant as an "affidavit in garnishment” instead of an "affidavit in attachment.” We would like to point out "[TJhere is no magic in nomenclature, even in describing a pleading,” Girtman v. Girtman, 191 Ga. 173, 180 (11 SE2d 728), especially when appellant refers to the affidavit as an "affidavit of garnishment” in his certificate of notice to defendant.
He further contends that garnishment in attachment is solely controlled by Code Ann. § 8-101 et seq. We would refer appellant again to Code Ann. § 18-205 and Coursin v. Harper, 236 Ga. 729 (225 SE2d 428), in which the Supreme Court ruled that proceedings under this Code section must comply with the garnishment law. Note Easterwood v. LeBlanc, 240 Ga. 61.

Motion for rehearing denied.